Case 1:20-cv-00346-DKW-WRP Document 9 Filed 11/02/20 Page 1 of 5           PageID #: 80




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  FRANCIS GRANDINETTI,                       CIVIL NO. 20-00346 DKW-WRP
  #A0185087,
                                             ORDER DENYING MOTION FOR
               Plaintiff,                    RECONSIDERATION

        v.

  HOWARD KOMORI, et al.,

               Defendants.


             ORDER DENYING MOTION FOR RECONSIDERATION

       Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti”)

 Motion for Reconsideration of Order Denying FRAP 3 and 4 Relief for Extension

 or Enlargement of Time (“Motion to Reconsider”). ECF No. 8. Grandinetti moves

 the Court to reconsider its October 2, 2020 order, ECF No. 5, denying his motion

 for an extension of time to file a notice of appeal, ECF No. 4. For the following

 reasons, the Motion to Reconsider is DENIED.

                                 I. BACKGROUND

       On August 13, 2020, the Court dismissed this action without prejudice to

 refiling upon payment of the civil filing fees, and the Clerk entered judgment the

 same day. ECF Nos. 2, 3; see 28 U.S.C. § 1915(g). Any notice of appeal

 (“NOA”) was due by September 14, 2020. Fed. R. App. P. 4(a)(1)(A),
Case 1:20-cv-00346-DKW-WRP Document 9 Filed 11/02/20 Page 2 of 5           PageID #: 81




 26(A)(1)(c). The court received and filed Grandinetti’s Notice of Appeal (“NOA”)

 and Motion for Extension of Time to File Notice of Appeal (“Extension Motion”)

 on September 28, 2020. ECF No. 4. Grandinetti had signed and apparently

 tendered the NOA and Extension Motion to prison authorities for mailing to the

 court on or about September 20, 2020. ECF Nos. 4, 5. The Court accepted this

 date as the NOA’s and Extension Motion’s constructive dates of filing. See

 Houston v. Lack, 487 U.S. 266, 273-76 (1988); ECF No. 6 at PageID # 69.

       The Court denied the Extension Motion concluding that, although there was

 no prejudice to the non-moving parties and little discernible impact on any judicial

 proceeding, Grandinetti failed to show excusable neglect or good cause. Id. at

 PageID # 69–70. Moreover, the Court found that any appeal would not be taken in

 good faith because Grandinetti has three strikes pursuant to 28 U.S.C. § 1915(g),

 and his pleadings failed to show that he was in imminent danger of serious

 physical injury when he filed the Complaint. Id. After considering all the Pioneer

 factors, the Court found that Grandinetti failed to show that an extension of time

 was warranted under Fed. R. App. P. 4(a)(5)(A). Id. The Court also concluded

 that Grandinetti was not entitled to reopening the time to appeal under Fed. R.

 App. P. 4(a)(6). Id. at PageID # 70–71. The Court denied, therefore, Grandinetti’s

 Extension Motion.




                                          2
Case 1:20-cv-00346-DKW-WRP Document 9 Filed 11/02/20 Page 3 of 5            PageID #: 82




                                  II. DISCUSSION

       Grandinetti moves the Court to reconsider its October 2, 2020 order denying

 his Extension Motion. ECF No. 8. Rule 60(b) of the Federal Rules of Civil

 Procedure “provides for reconsideration upon a showing of (1) mistake, surprise,

 or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void

 judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary

 circumstances’ which would justify relief.” Sch. Dist. No. 1J, Multnomah Cty., Or.

 v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Motions for reconsideration

 are not a substitute for appeal and should be infrequently made and granted. See

 Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

 1981); see also Grandinetti v. Hyun, Civ. No. 16-00470 DKW/KJM, 2017 WL

 239741, at *1 (D. Haw. Jan. 19, 2017).

       Grandinetti does not challenge the reasoning supporting the Court’s

 October 2, 2020 order denying his Extension Motion. Instead, he argues that “the

 60-day rule for NOA may be applicable.” ECF 8 at PageID # 73. That argument

 is unpersuasive. While Rule 4(a)(1)(A) states that a notice of appeal in a civil case

 generally must be filed within thirty days after entry of judgment, Rule 4(a)(1)(B)

 provides that any party may file a notice of appeal within sixty days after entry of

 judgment if one of the parties is: (1) the United States; (2) a United States agency;

 (3) a United States officer or employee sued in an official capacity; or (4) a current

                                           3
Case 1:20-cv-00346-DKW-WRP Document 9 Filed 11/02/20 Page 4 of 5             PageID #: 83




 or former United States officer or employee sued in an individual capacity for an

 act or omission occurring in connection with duties performed on the United

 States’ behalf. Fed. R. App. P. 4(a)(1)(B). Rule 4(a)(1)(B) does not apply here,

 however, because the United States, a United States agency, or a United States

 officer or employee is not a party to this action.

       Although Grandinetti listed several federal defendants in the caption of his

 Complaint, including the Federal Detention Center (“FDC”) “Branch

 Administrator,” FDC “Branch Contract Monitors,” FDC Branch Staff and

 Contractors,” the United States Marshals Service, and the United States of

 America, see ECF No. 1 at PageID # 1, “[a] person or entity can be named in the

 caption of a complaint without necessarily becoming a party to the action.” U.S. ex

 rel. Eisenstein v. City of New York, N.Y., 556 U.S. 928, 935 (2009); see also 5A

 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1321

 (4th ed. 2018) (“[T]he caption is not determinative as to the identity of the parties

 to the action.”). Indeed, “the caption of an action is only the handle to identify it

 and ordinarily the determination of whether or not a defendant is properly in the

 case hinges upon the allegations in the body of the complaint and not upon his

 inclusion in the caption.” Hoffman v. Halden, 268 F.3d 280, 303-04 (9th Cir.

 1959), overruled in part on other grounds by Cohen v. Norris, 300 F.2d 24, 29-30

 (9th Cir. 1962).

                                            4
Case 1:20-cv-00346-DKW-WRP Document 9 Filed 11/02/20 Page 5 of 5              PageID #: 84




       Grandinetti is a state prisoner in the custody of the Hawaiʻi Department of

 Public Safety who was incarcerated at the Saguaro Correctional Center (“SCC”)

 and is currently incarcerated at the Halawa Correctional Facility (“HCF”). While

 Grandinetti made various factual allegations in his Complaint regarding his August

 2020 transfer from the SCC to the HCF, ECF No. 1 at PageID # 1, none of them

 involved the federal defendants. Nor did Grandinetti otherwise assert any claims

 against the federal defendants. See Sands v. Ariz. Dep’t of Corr., 909 F.2d 1489,

 1489 (9th Cir. 1990) (unpublished) (agreeing with district court that institutional

 defendant was not a proper party to the complaint because plaintiff failed to make

 specific allegations against it). Grandinetti’s Motion to Reconsider is therefore

 DENIED.

       This suit remains CLOSED. The Court will take no further action herein

 beyond processing a notice of appeal.

              IT IS SO ORDERED.

              DATED: HONOLULU, HAWAIʻI, November 2, 2020.


                                               /s/ Derrick K. Watson
                                               Derrick K. Watson
                                               United States District Judge




 Francis Grandinetti v. Howard Komori, et al; Civil No. 20-00346 DKW-WRP;
 ORDER DENYING MOTION FOR RECONSIDERATION


                                           5
